Citation Nr: 0811430	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1977, and from September 1977 to March 1988.
This appeal arises from a October 2003 decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia, wherein the veteran was awarded 
service connection for GERD and assigned a 10 percent 
disability rating.

In June 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a June 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

In his April 2004 substantive appeal, the veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, alleging that he could not obtain or retain 
employment due to his GERD.  Insofar as that matter is not 
properly before the Board, it is referred to the RO for 
disposition as appropriate.  

Additional medical consultation and treatment records were 
received in March 2008 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (2007).  Consequently, a 
decision by the Board is not precluded. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  GERD is manifested by weight loss without anemia or 
hiatal hernia and symptoms are not accompanied by substernal 
or arm or shoulder pain, productive of considerable or 
greater impairment of health.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Codes 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2002 and July 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, supra.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a Veterans Service Organization (VSO) recognized by the VA, 
specifically the Virginia Department of Veterans Affairs and 
the Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
the representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of the 
Statement of the Case and provided additional argument in 
response to that document, which the Board notes contained a 
list of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
a Form 646 dated in September 2004, the veteran's 
representative argues that the criteria for a 30 percent 
evaluation under Diagnostic Code 7396 [sic] were met.  The 
Board observes that there is no Diagnostic Code 7396, whereas 
the diagnostic criteria for evaluating the disability at 
issue are set forth under Diagnostic Code 7346 and, thus 
regards this reference as a mere typographical error.  
Notwithstanding, the Board regards the communication for all 
intents and purposes as setting forth actual knowledge of the 
diagnostic criteria.  In the Board's opinion all of this 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.  Moreover, while the veteran asserts that 
his disorder renders him unemployable, the April 2007 VA 
examination specifically explored and assessed the effects of 
the veteran's disability has on the claimant's employment and 
daily life.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

A rating action  in October 2003 granted service connection 
for GERD and assigned a 10 percent rating.  The award of 
service connection was based on service treatment records 
showing ongoing treatment for gastrointestinal symptoms. 

Service department medical records include a report of an 
abdominal series performed in February 2002.  Findings 
revealed abnormal bowel gas pattern, suggesting either a 
focal ileus or partial small bowel obstruction.  

In June 2003, the veteran underwent VA fee-basis medical 
examination.  He reported having been diagnosed  with a 
peptic ulcer in service.  He reported abdominal pain two to 
three times per month, usually at night after eating some 
inciting food such as fried foods, pizza, alcohol, coffee or 
chocolate.  The pain is usually relieved by vomiting.  He 
described the pain as constant and non-radiating.  He claimed 
occasional stomach pains with no melanic stools.  He was on 
no medication and had not been seen by VA for management of 
the disorder.  On objective examination, his weight was 
reported as 185 pounds.  The abdomen was soft and nontender.  
Bowel sounds were present.  Also in June 2003, an upper GI 
series was performed revealing moderate dysmotility in the 
middle and distal portions of the esophagus, with moderately 
frequent reflux, but no mass, stricture or hiatal hernia.  No 
inflammatory changes are evident.  Thickened mucosal folds in 
the proximal half of the stomach were characterized as a non 
specific finding which may be idiopathic or may be due to a 
mild inflammatory or infiltrative process.  A discrete ulcer 
was not observed.  

Navy outpatient treatment records from June 2003 and August 
2003 reflect medication being prescribed for the veteran's 
GERD, but the extent of symptomatology was not described.  
However, each time he was instructed to return if symptoms 
worsened, but there are no records indicating the necessity 
of any further follow-up.  

The veteran was afforded a VA examination in April 2007.  The 
veteran claimed progressively worse GERD symptomatology.  The 
veteran claimed that on flare-ups lasting three to five days 
every two months, he would be incapacitated for seven days.  
The veteran acknowledged not being hospitalized nor needing 
surgery for the disorder.  On physical examination, no hernia 
was appreciated.  His abdomen was soft and non-tender.  
Tenderness was noted with deep palpation in epigastric area 
of the abdomen.  He denied any pain that day, and denied 
nausea, vomiting, diarrhea or other gastric symptoms.  He 
denied pain with deep palpation of other quadrants.  He 
denied substernal, arm or shoulder pain but did complain of 
monthly dysphagia and regurgitation lasting approximately one 
week.  He was taking medication with minimal effectiveness.  
His weight was 158 pounds.  An upper GI series was afforded.  
Swallowing mechanism was normal.  Contrast material moved 
down the esophagus without evidence of obstruction.  There 
was no evidence of esophageal filling defect or stricture.  
The distal esophagus revealed minimal tertiary contractions.  
There was no definite evidence of hiatal hernia.  Mild reflux 
was seen during fluoroscopy.  Stomach distended normally and 
emptied without delay.  There was adequate distention and 
normal shape of the duodenal bulb.  Small bowel appeared 
unremarkable.  Impression was mild GERD without evidence of 
associated hiatal hernia and minimal tertiary contractions of 
the lower esophagus.  The examiner noted the veteran was 
unemployed and, although the veteran described his episodes 
of illness rendered him incapacitated, the examiner noted 
that the effects of the GERD on occupational and daily 
activities was as follows: chores: mild effect; shopping: 
none; exercise: mild effect; sports: mild effect; recreation; 
none; traveling: none; feeding: moderate effect; bathing: 
none; dressing: none; toileting: mild effect; grooming; none.  
The examiner concluded that the veteran experienced pain and 
material weight loss, persistently recurrent epigastric 
distress with dysphagia and regurgitation only by the 
veteran's report.  No substernal pain or arm or shoulder pain 
was demonstrated.  On examination, no qualities were 
demonstrated suggesting a considerable impairment of health.  
There was no evidence of anemia, dysphagia, pyrosis or 
persistent regurgitation that was clinically appreciated.  

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 
The claim for service connection was filed in October 2002.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

Analysis

The veteran reports a history of recurrent epigastric 
distress with dysphasia, and regurgitation.  However, the 
2003 and 2007 VA medical examination reports supports weight 
loss without anemia or hiatal hernia and the symptoms are not 
accompanied by substernal or arm or shoulder pain, productive 
of considerable or greater impairment of health.  The2003 and 
2004 service department records do not describe GERD symptoms 
and as such are not useful to assess the veteran's condition.  
The April 2007 examination assessed the effects of the GERD 
disorder on usual daily activities was no effect or mild 
effect except with respect to eating, which was regarded as 
producing a moderate effect.  The physician concluded that 
the GERD did not result in considerable impairment of health.

In view of the foregoing, the Board finds that the impairment 
the veteran experiences attributable to his service-connected 
GERD does not more nearly approximate the criteria for the 
assignment of a rating in excess of the 10 percent that has 
been in effect since the award of service connection.  As 
noted above, at the time of the examinations, clinical 
examination were essentially unremarkable.  Upper 
gastrointestinal series showed no evidence of a sliding 
hiatal hernia or distal esophageal strictures, ulcerations, 
or mass lesions.  Blood work was reviewed and was interpreted 
as being normal.  The aforementioned medical evidence shows 
no appreciable impairment of health or other symptoms 
associated with the assignment of a higher disability rating.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002). 

The Board notes there is no showing that the GERD has caused 
marked interference with employment beyond that already 
contemplated in the assigned 10 percent rating, or 
necessitated any frequent periods of hospitalization, such 
that the application of the regular schedular standards would 
be rated impracticable.  Hence, no action as set forth in 38 
C.F.R. § 3.321(b)(1) for the assignment of an extraschedular 
evaluation is in order.


ORDER

An initial disability rating in excess of 10 percent for GERD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


